Morton, J.
The rulings at the trial were correct. 1. The questions asked of the witnesses, Sleeper, George and Leavitt, were admissible, and so was the testimony given in reply. This testimony tended to show that the defendant kept a tenement* used for the illegal sale of intoxicating liquors, as alleged in the indictment.
*2552. It was not necessary for the government to prove that the defendant kept the tenement during the whole of the time alleged in the indictment, nor that the exclusive business carried on there by him was selling liquor; nor, having shown that it was used for the illegal keeping or sale of intoxicating liquor, to produce other proof that it was disorderly and a nuisance. Commonwealth v. McArty, 11 Gray, 456. Commonwealth v. Cogan, 107 Mass. 212.
3. If the defendant relied upon any appointment or authority to sell intoxicating liquop, the burden of proof was upon him to show it. Commonwealth v. Carpenter, 100 Mass. 204.
4. The law under which this indictment is brought is constitutional.

Exceptions overruled.